MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00904-CV

    GRAMERCY ADVISOR LLC, GRAMERCY ASSET MANAGEMENT LLC,
   GRAMERCY LOCAL MARKETS RECOVERY FUND LLC AND GRAMERCY
               FINANCIAL SERVICES LLC, Appellants

                                          V.

R. K. LOWERY, JR. L-FALLING CREEK LLC, RUSSELL A. CHABAUD, R-RAC
WIMBLEDON, LLC, JOHN P. MOFFITT, J-JASON LLC, RUSSELL A. CHABAUD,
  TRUSTEE OF THE RUSSELL G. CHABAUD 1999 INVESTMENT TRUST, R-
                RUSSELL WIMBLEDON, LLC, , Appellees

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2008-74262).

TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 30th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the appealable
             interlocutory order signed by the trial court on October 17,
             2014. After submitting the case on the appellate record and
             the arguments properly raised by the parties, the Court holds
             that the trial court’s order contains no reversible error.
             Accordingly, the Court affirms the trial court’s order.
                     The Court orders that the appellants, Gramercy
              Advisor LLC, Gramercy Asset Management LLC, Gramercy
              Local Markets Recovery Fund LLC and Gramercy Financial
              Services LLC, jointly and severally, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered June 30, 2015.

              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 11, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT